DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/05/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 8/05/2022 has been considered by the Examiner. Currently, claims 6, 9, 10, 32-34 are pending, claim 6 has been amended, claims 1-5, 7-8, and 11-31 are canceled, and claim 34 is newly added. Applicant’s amendments in claim 6 has obviated the previously filed rejection of the claim under 35 U.S.C 112(b). A complete action on the merits of claims 6, 9, 10, 32-34 follows below.
Specification
The disclosure is objected to because of the following informalities: 


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis for the limitation in claim 6: “a shoulder”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 9, 10, 32, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (2013/0103127) . 
Regarding claim 6, Muller teaches an assembly for dispensing a vapocoolant (hand operated cooling device for cryotherapy for treating pain inflammations, muscle tensions or the like [Abstract] Fig. 11b), comprising a housing having a longitudinal axis (receptacle 14 ), the housing comprising appendages that extend in opposite directions from the housing (left and right triangular portions; see annotated Fig. 11b below), a shoulder, and a neck extending longitudinally along the longitudinal axis with taper from the shoulder of the housing (see annotated Fig. 11b below);
a container (gas pressure vessel 16), the container comprising an outlet (opening of the gas pressure vessel 16) sealably engaged with a valve member (when sealing membrane 44 of vessel 16 is pierced  so that gas can freely move it provides for a valve member on the opening of the pressure vessel 16), the valve member comprises an actuator ([0054] actuating element 38 brings about piercing of the sealing membrane 44), wherein the container consists of one or more vapocoolants or one or more vapocoolants in combination with a medicament ([0044] When gas is released under pressure from the gas pressure vessel, in particular CO.sub.2 or N.sub.2O, the gas expands, while the temperature falls);
a stop member fixedly positioned in the housing and configured to receive at least a portion of the outlet of the container and to engage the actuator ([0054] stop member includes spring means 82 and opening pin element 74…spring means ensures a reset movement of the actuating means 38);
wherein the actuator is configured to actuate the valve member upon engagement with the stop member so as to allow release of the one or more vapocoolants or one or more vapocoolants in combination with a medicament ([0054] actuating element 38 brings about piercing of the sealing membrane 44 of the gas pressure vessel 16 by means of an axial pressure movement 42. In this case too, a spring means 82 ensures a reset movement of the actuating means 38 so that the gas can freely flow out through the pierced sealing membrane).

    PNG
    media_image1.png
    617
    445
    media_image1.png
    Greyscale


Regarding claim 9, Muller teaches the limitation of claim 6 and wherein stop member comprises a surface having a recess dimensioned to receive at least a portion of the outlet and at least a portion of the valve member (see annotated figure of spring 82, opening pin 74, and sealing membrane 44 below).

    PNG
    media_image2.png
    254
    339
    media_image2.png
    Greyscale

Regarding claim 10, Muller teaches the limitations of claim 7 and wherein the neck extends away from the stop member (the neck extends away from the stop member since there is space between the distal most portion of the neck and the stop member…the neck also is on the opposite side of the housing with respect to the stop member). 
Regarding claim 32, Muller teaches the limitations of claim 6, further comprising a peripheral seal that engages the container so as to retain the container in the housing and to isolate the interior of the housing from the ambient environment (Fig. 2 provides the gas pressure vessel 16 includes a gas pressure vessel jacket 20  and Fig. 11b illustrates the device includes upper and lower housing portions sealed with thread 28 and isolate the interior of the housing from the ambient environment). 
Regarding claim 33, Muller teaches the limitations of 6, and wherein each of the appendages have distally facing surfaces for receiving fingers of a human hand (the outer surface of the triangular portions in the annotated Fig. 11b are the distally facing surfaces that receive fingers ).
Regarding claim 34, Muller teaches an assembly for dispensing a vapocoolant (hand operated cooling device for cryotherapy for treating pain inflammations, muscle tensions or the like [Abstract] Fig. 11b), comprising a housing having a longitudinal axis (receptacle 14 with jacket surface 28), the housing comprising, a shoulder, and a neck extending longitudinally along the longitudinal axis with taper from the shoulder of the housing (see annotated Fig. 11b above);
a container (gas pressure vessel 16), the container comprising an outlet (opening of the gas pressure vessel 16) sealably engaged with a valve member (when sealing membrane 44 of vessel 16 is pierced  so that gas can freely move it provides for a valve member on the opening of the pressure vessel 16), the valve member comprises an actuator ([0054] actuating element 38 brings about piercing of the sealing membrane 44), wherein the container consists of one or more vapocoolants or one or more vapocoolants in combination with a medicament ([0044] When gas is released under pressure from the gas pressure vessel, in particular CO.sub.2 or N.sub.2O, the gas expands, while the temperature falls);
a stop member fixedly positioned in the housing and configured to receive at least a portion of the outlet of the container and to engage the actuator ([0054] stop member includes spring means 82 and opening pin element 74…spring means ensures a reset movement of the actuating means 38);
wherein the actuator is configured to actuate the valve member upon engagement with the stop member so as to allow release of the one or more vapocoolants or one or more vapocoolants in combination with a medicament ([0054] actuating element 38 brings about piercing of the sealing membrane 44 of the gas pressure vessel 16 by means of an axial pressure movement 42. In this case too, a spring means 82 ensures a reset movement of the actuating means 38 so that the gas can freely flow out through the pierced sealing membrane).
Response to Arguments
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leibovici (8,500,678)  teaches a housing having a longitudinal axis (elongated tubular housing 1), the housing comprising appendages that extend in opposite directions from the housing , a shoulder, and a neck extending longitudinally along the longitudinal axis with taper from the shoulder of the housing (Fig. 1);
a container (cannister 11), the container comprising an outlet (an opening at the bottom of canister 11 in fluid communication with nozzle 20) sealably engaged with a valve member (nozzle 20) comprising an actuator (depressible trigger 15) wherein the container consists of one or more vapocoolants or one or more vapocoolants in combination with a medicament (The cannister includes an endothermic gas or "freeze spray" solution that rapidly absorbs heat when dispersed into the atmosphere; Col. 2 lines 36-37).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                             
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794